Case 1:18-cv-00950-LO-JFA Document 681 Filed 01/31/20 Page 1 of 3 PageID# 29084



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

  SONY MUSIC ENTERTAINMENT, et al.,
                 Plaintiffs,
                                                        Civil No. 1:18-cv-950 (LO / JFA)
                 v.

  COX COMMUNICATIONS, INC, et al.,

                         Defendants.


         COX’S RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                OR, IN THE ALTERNATIVE, A NEW TRIAL UNDER
             FEDERAL RULES OF CIVIL PROCEDURE 50(B) AND 59(A)

        Pursuant to Federal Rule of Civil Procedure 50 (b) and 59(a), Defendants Cox

 Communications, Inc. and CoxCom, LLC (“Cox”), respectfully renew their motion for judgment

 as a matter of law or, in the alternative, a new trial. Cox states the specific grounds for their

 Motion in the accompanying Memorandum and the exhibits attached thereto.

 Dated: January 31, 2020                                  Respectfully submitted,

                                                          /s/ Thomas M. Buchanan
                                                          Thomas M. Buchanan (VSB No. 21530)
                                                          WINSTON & STRAWN LLP
                                                          1700 K Street, NW
                                                          Washington, DC 20006-3817
                                                          Tel: (202) 282-5787
                                                          Fax: (202) 282-5100
                                                          Email: tbuchana@winston.com

                                                          Attorney for Cox Communications, Inc.
                                                          and CoxCom, LLC



 Of Counsel for Defendants




                                                    1
Case 1:18-cv-00950-LO-JFA Document 681 Filed 01/31/20 Page 2 of 3 PageID# 29085



 Michael S. Elkin (pro hac vice)
 Thomas Patrick Lane (pro hac vice)
 Sean R. Anderson (pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10166-4193
 Telephone: (212) 294-6700
 Facsimile: (212) 294-4700
 Email: melkin@winston.com
 Email: tlane@winston.com

 Jennifer A. Golinveaux (pro hac vice)
 Thomas J. Kearney (pro hac vice)
 WINSTON & STRAWN LLP
 101 California Street, 35th Floor
 San Francisco, CA 94111-5840
 Telephone: (415) 591-1000
 Facsimile: (415) 591-1400
 Email: jgolinveaux@winston.com
 Email: tkearney@winston.com

 Michael L. Brody (pro hac vice)
 WINSTON & STRAWN LLP
 35 W. Wacker Dr.
 Chicago, IL 60601
 Telephone: (312) 558-5600
 Facsimile: (312) 558-5700
 Email: mbrody@winston.com

 Geoffrey P. Eaton (pro hac vice)
 WINSTON & STRAWN LLP
 1700 K St. NW
 Washington, DC 20006-3817
 Tel: (202) 282-5705
 Fax: (202) 282-5100
 Email: geaton@winston.com

 Diana Hughes Leiden (pro hac vice)
 WINSTON & STRAWN LLP
 333 S. Grand Avenue, Suite 3800
 Los Angeles, CA 90071
 Telephone: (213) 615-1700
 Facsimile: (213) 615-1750
 Email: dhleiden@winston.com




                                         2
Case 1:18-cv-00950-LO-JFA Document 681 Filed 01/31/20 Page 3 of 3 PageID# 29086



                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2020, the foregoing was filed and served electronically

 by the Court’s CM/ECF system upon all registered users.



                                                     /s/ Thomas M. Buchanan
                                                     Thomas M. Buchanan (VSB No. 21530)
                                                     1700 K Street, NW
                                                     Washington, DC 20006-3817
                                                     Tel: (202) 282-5787
                                                     Fax: (202) 282-5100
                                                     Email: tbuchana@winston.com

                                                     Attorney for Cox Communications, Inc.
                                                     and CoxCom, LLC




                                                 3
